Citation Nr: 1221939	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  04-40 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a hysterectomy.

2.  Entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbosacral spine, at L5-S1, status post microdiscectomy.

3.  Entitlement to a rating higher than 10 percent for a left knee disability.

4.  Entitlement to a rating higher than 10 percent for a right knee disability.

5.  Entitlement to special monthly compensation (SMC) based upon the loss of use of a creative organ.

6.  Entitlement to a temporary total rating (TTR) based upon convalescence, under the provisions of 38 C.F.R. § 4.30, following a hysterectomy performed in October 2007.

7.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1994 to December 1999.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before a Veterans Law Judge in February 2010.  A transcript is associated with the claims file.  The appeal was then remanded for further development in November 2010.  In February 2012, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing was no longer employed by the Board, and indicated that she was entitled to another hearing.  The Veteran did not request a second Board hearing and thus the Board will proceed with the consideration of her claims. 

A December 2011 rating decision granted entitlement to service connection for right lumbar radiculopathy.  No notice of disagreement objecting to the determination has been received and thus, this claim is not before the Board for appellate consideration.

The issue of entitlement to service connection for migraines has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2011 VA examination and December 2011 statement.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a hysterectomy.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2011).  As noted by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under § 1111, the Veteran's claim is one for service connection.  

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability pre-existed service and was not aggravated by service. 

The Veteran's service entrance examination from April 1994 did not note any abnormalities other than a small scar on the right knee.  The Veteran's pelvic examination was normal to examination.  Consequently, the presumption of soundness attaches and clear and unmistakable evidence must exist to rebut it. 

The Board notes that the RO determined that the Veteran's hysterectomy was not service connected based on the VA examiner's opinion from January 2011.  The VA examiner opined that the Veteran's hysterectomy was less likely than not caused by or a result of military service because a August 1999 service treatment record indicated the Veteran had an 8 year history of chronic pelvic pain and infertility, making the onset of these conditions 1991, which was prior to military service.  The examiner then concluded that although the Veteran was treated for chronic pelvic pain along with fibroids and ovarian cysts during her military duty, the treatment record documented a pre-existing condition, which continued along a natural course of progression.

The Board finds this opinion to be inadequate.  As stated previously, the Veteran's entrance examination from April 1994 did not note any abnormalities, and as such, the presumption of soundness attaches.  The January 2011 examiner based his opinion on a statement made by the Veteran that her symptoms had occurred for eight years.  The Veteran testified in February 2010 that she incorrectly stated eight years instead of eight months during service, as she was just starting to speak English.  See February 2010 BVA Transcript.  The Board finds this to be a plausible explanation.  Furthermore, the Court of Appeals for Veterans Claims (Court) has held that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  Therefore, the Board finds the January 2011 examiner's opinion to be inadequate and a remand is necessary to obtain an additional medical opinion.

The Veteran is also seeking entitlement to increased ratings for degenerative disc disease of the lumbosacral spine, at L5-S1, status post microdiscectomy, and entitlement to increased ratings for his right and left knee disabilities.  The Veteran was afforded VA examinations in January 2011.  Although the examiner noted that the Veteran experienced pain upon range of motion in her back as well as her bilateral knees, no notation was made regarding the degree of motion at which pain occurred.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board finds that a remand is necessary to determine the degree at which pain occurs during range of motion tests of the back and bilateral knees.  These findings are necessary to adequately rate the Veteran's disabilities according to DeLuca.  Id.

The claims for TTR and SMC based upon the loss of use of a creative organ are intertwined with the Veteran's claim for service connection for a hysterectomy.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Moreover, the claim for a TDIU is intertwined with the Veteran's claims for increased ratings and for service connection.  Therefore, a decision on these claims is being deferred pending completion of the development ordered on remand to avoid piecemeal adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA or private treatment records and associate them with the claims file.

2.  Obtain an addendum opinion to the January 2011 VA examination for hysterectomy.  If deemed necessary, afford the Veteran a VA examination.  The examiner should review this Remand.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion as to whether the Veteran entered service with a disorder that would lead to a hysterectomy.  The examiner should answer the following:

a)  Is there clear and unmistakable evidence that the Veteran's disorder that led to a hysterectomy existed prior to service?  The examiner is reminded that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness, even when such is recorded by medical examiners.

b)  If a disorder that led to a hysterectomy clearly and unmistakably pre-existed service, did it undergo a permanent worsening in service?  If so, was that permanent worsening the result of the natural progress of the disorder?  The examiner must consider the Veteran's lay statements regarding her symptoms in service.  Whether these statements make sense from a medical point-of-view must be considered and discussed in the opinion.  

c)  If a disorder that led to a hysterectomy did not clearly and unmistakably pre-exist service, is it at least as likely as not (probability of 50 percent or more) that the symptomatology shown during service causally or etiologically led to a hysterectomy?  Again, the Veteran's lay statements in this regard must be considered.  

In rendering these opinions, the examiner should consider the Veteran's statements regarding the onset of her disorder as occurring during service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Afford the Veteran a VA examination to determine the severity of her degenerative disc disease of the lumbosacral spine.  All indicated tests and studies must be performed and all findings must be reported in detail.  The examiner should identify and completely describe all current symptomatology and address the following questions/issues:

Include ranges of motion for the lumbar spine.  With regard to range of motion:

a)  Note any range of motion loss that is specifically attributable to pain, including the degree at which pain occurs.

b)  Note any additional functional loss with repetition.

c)  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

d)  Note whether pain affects the normal working movement of the neck and arms, including any decreased movement, strength, speed, or endurance.

e)  Note any excess fatigability; incoordination; and pain on movement.

f)  State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

g)  Discuss the effects of the degenerative disc disease on the Veteran's ability to obtain and maintain substantially gainful employment, given her education and work history.

The examiner must review the Veteran's claims folder.  The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file.  The rationale for any opinion offered should be provided.

4.  Afford the Veteran a VA examination to determine the severity of her bilateral knee disabilities.  All indicated tests and studies must be performed and all findings must be reported in detail.  The examiner should identify and completely describe all current symptomatology and address the following questions/issues:

Include ranges of motion for the bilateral knees.  With regard to range of motion:

a)  Note any range of motion loss that is specifically attributable to pain, including the degree at which pain occurs.

b)  Note any additional functional loss with repetition.

c)  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

d)  Note any excess fatigability; incoordination; and pain on movement.

e)  State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

f)  Discuss the effects of the bilateral knee disability on the Veteran's ability to obtain and maintain substantially gainful employment, given her education and work history.

The examiner must review the Veteran's claims folder.  The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file.  The rationale for any opinion offered should be provided.

5.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate the impact her service-connected disabilities have on her employability.  The examiner must review the claims file and should note that review in the report.  

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent) that the Veteran's service-connected disabilities (asthma, major depressive disorder and pain disorder, degenerative disc disease of the lumbosacral spine, arthralgia of the left wrist with loss of function, mild osteoarthritis of the right and left knees with pain, right lumbar radiculopathy, gastroesophageal reflux disease, and seasonal allergic rhinitis), either singularly or jointly and without consideration of her nonservice-connected disabilities, render her unable to secure or follow a substantially gainful occupation.  The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or behalf of the Veteran.  The rationale for any opinion offered should be provided.

6.  The Veteran is hereby notified that it is her responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

7.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate the service connection, increased ratings, TDIU, TTR and SMC claims remaining on appeal.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



